Title: Thomas Jefferson to Archibald Robertson, 12 December 1815
From: Jefferson, Thomas
To: Robertson, Archibald


          
            Dear Sir
            Poplar Forest. Dec. 12. 15.
          
          I now inclose you an order on Messrs Gibs. & Jeff. for 112.65 to reimburse the
          45.D.paid to mr Yancey50.D.cash to Jer. A. Goodman17.65to my ord. in favr Cooney112.65the assumpsit for of Goodman’s deb store debt to you shall be paid in the same way at the time promised, and at the same time the cost further sum of 69.35 for leather purchased for us at the request of mr  Yancey. I expect to leave this tomorrow, and now present you the assurance of my great esteem & respect
          Th: Jefferson
        